Citation Nr: 0017577	
Decision Date: 07/03/00    Archive Date: 07/11/00

DOCKET NO.  96-26 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to the assignment of higher (compensable) 
evaluation for scars from surgical removal of sebaceous cyst 
of the back of the neck and the buttocks.  

2.  Entitlement to an earlier effective date for the award of 
a total rating based on individual unemployability due to 
service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from March 1947 to March 
1950 and from October 1951 to November 1957.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1994 rating decision by which the RO 
granted TDIU, setting the effective date at August 30, 1991.  
In August 1996, the Board denied an effective date earlier 
than August 30, 1991 for the award of TDIU.  This matter was 
appealed to the United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter Court), which remanded the matter to the Board by 
a January 1999 order.  The Board remanded the case to the RO 
in September 1999.  The case has been returned to the Board 
for further appellate action.

In its August 1996 decision and its September 1999 remand, 
the Board referred the issue of clear and unmistakable error 
(CUE) in the May 1981 rating decision terminating the prior 
TDIU rating to the RO for appropriate action.  The RO sent a 
letter to the appellant in October 1999 requesting a claim of 
CUE that met the criteria listed in the letter.  The record 
before the Board does not contain a response to this letter 
from the veteran.  The May 1981 rating decision was the 
subject of the Board's June 21, 1982, decision, which is 
being reviewed for CUE in a separate decision on the basis of 
the Board's own motion.  In this decision, the Board will 
treat the June 21, 1992, decision of the Board as final for 
purposes of determining whether the evidence supports the 
assignment of an earlier effective date for the current TDIU 
rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The discrepancy between the noncompensable rating 
assigned to scar, status post removal of cyst on the back of 
the neck and the buttocks, in the July 1983 rating decision 
and the 10 percent rating listed in a July 1993 notification 
letter was due to a clerical error.  

3.  In October 1999 the RO issued a statement of the case for 
a compensable evaluation for scars, status post removal of 
sebaceous cysts of the back of the neck and the buttocks, and 
the veteran submitted a substantive appeal in the following 
month.  

4.  The veteran's scars, status post removal of sebaceous 
cysts of the back of the neck and the buttocks, are not 
disfiguring, tender and painful on objective demonstration, 
ulcerated or poorly nourished, or productive of functional 
impairment. 

5.  Entitlement to TDIU was originally established from April 
1968.  

6.  Entitlement to TDIU was terminated due to the reduction 
of the disability rating for post phlebitic syndrome from a 
60 percent to a 30 percent rating.  

7.  The veteran's claims for TDIU were denied by the Board in 
decisions dated in June 1982, November 1985, and February 
1988.  

8.  The veteran filed a reopened claim for TDIU on August 30, 
1991.  

9.  No correspondence or medical record was received within 
one year prior to the August 30, 1991 claim that may be 
construed as an informal claim.  


CONCLUSIONS OF LAW

1.  The July 1983 notification letter contained a clerical 
error that does not confer a change in disability rating from 
noncompensable to 10 percent, and the criteria for an 
compensable rating for scars, status post removal of cyst on 
the back of the neck and the buttocks, have not been 
satisfied.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.118, 
Codes 7800, 7804, 7805 (1999).  

2.  An effective date earlier than August 30, 1991, is not 
warranted for a total rating based on individual 
unemployability due to service-connected disability.  
38 U.S.C.A. §§ 1155, 5107, 5110, 7104; (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400, 4.16 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, a May 1981 rating decision proposed that the 
appellant's service-connected post phlebitic syndrome be 
reduced from a 60 percent to a 30 percent rating.  As a 
result, it was also determined that the appellant's 
entitlement to TDIU, which had been in effect since April 
1968, was discontinued, since the veteran's only service-
connected disability was post phlebitic syndrome.  The 
veteran was no longer considered to be incapable of engaging 
in substantially gainful employment due to service-connected 
disability.  This reduction is reflected in an August 1981 
rating decision.  In a June 1982 decision, the Board affirmed 
the discontinuance of TDIU, and subsequent Board decisions, 
dated in November 1985 and February 1988, denied claims for 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.  

The veteran again requested restoration of TDIU in a letter 
dated in August 1991.  The appellant then had an appeal 
before the Board seeking increased evaluations for various 
service-connected disabilities and TDIU.  Consequently, in an 
August 1992 remand, the Board instructed the RO to seek 
clarification of those issues.  

In an October 1994 rating decision, the RO granted service 
connection for bilateral varicose veins, assigning a 10 
percent rating for that disability.  Prior to that time, the 
appellant had not been viewed as being totally disabled due 
solely to service-connected disabilities.  However, following 
the grant of service connection for varicose veins, the RO 
determined that the evidence pertaining to the TDIU claim was 
in relative equipoise.  Accordingly, the RO awarded TDIU 
effective August 30, 1991.  The veteran appealed for an 
earlier effective date for the award of TDIU.  

By an August 1996 decision, the Board denied an effective 
date earlier than August 30, 1991 for the award of TDIU.  The 
veteran appealed this decision to the Court.  In January 1999 
the Court granted a joint motion to vacate and remand the 
August 1996 Board decision as it pertained to the issue of 
entitlement to an earlier effective date for the award of 
TDIU.  The parties agreed that the veteran's February 1984 
statement was an outstanding notice of disagreement (NOD) to 
the July 1993 rating decision that granted service connection 
for scars, status post removal of sebaceous cysts of the back 
of the neck and buttocks, and assigned a noncompensable 
rating.  The February 1984 statement indicated:  

I also wish to appeal the decisionof 
(sic) Aug. 1983 on scars, status post 
removal of sebaceous cysts back of neck, 
buttocks, perirectal area.  One letter I 
received states 10 % and another states 0 
%.  As evident from my service record 
alone these are recurrent and not as 
listed as well healed.  I feel as though 
they should at least be rated the 10% so 
that I can obtain treatment at the V.A. 
as it was a condition I developed in the 
service, and have had to continue to be 
treated for it.  

The parties noted that there was no evidence of record that 
the appellant had been sent a statement of the case (SOC) 
regarding the issue of entitlement to a compensable 
evaluation for scars, status post removal of sebaceous cysts 
back of neck and buttocks.  Moreover, it was noted that the 
Board did not address this matter in its August 1996 
decision, but simply addressed the matter of entitlement to 
an earlier effective date for TDIU.  

The parties agreed that the TDIU issue was inextricably 
intertwined with the nonfinal appeal of a compensable rating 
for sebaceous cysts, back of neck and buttocks.  They 
concluded that the effective date of the award of TDIU is 
dependent on the outcome of the nonfinal decision.  In 
addition, it was noted that the Board did not address the 
discrepancy in the noncompensable rating designated in the 
rating decision and the 10 percent rating listed in the July 
1983 notification letter.  Citing Bruce v. West, 11 Vet. App. 
405 (1998), the parties stated that the Court has held that 
under certain circumstances a notification letter that is 
inconsistent with the rating may constitute a grant of 
benefits.  On these bases, the Board decision was vacated and 
remanded with instructions, first, to consider the impact of 
the February 1984 NOD.  Second, if the appellant's scars were 
rated noncompensable, and not 10 percent as noted by the RO 
in its July 1983 letter to the appellant, the Court indicated 
that the claim must be remanded from the Board to the RO for 
provision of a SOC as to that issue based on the February 
1984 NOD. 

1.  The effect of the discrepancies between the July 1983 
rating decision and the July 1983 notification letter.

As noted above, service connection was established for 
traumatic arthritis of the right knee, rated as 10 percent 
disabling, and for scars, status post removal of sebaceous 
cysts of the back of the neck and buttocks, rated 
noncompensable, in a July 1983 rating decision.  The combined 
disability rating was listed as 40 percent from the grant of 
service connection for the arthritis and scars.  In a letter 
dated July 28, 1983, the veteran was notified that service 
connection had been established for traumatic arthritis, 
rated 10 percent, and for scars, rated 10 percent, and that 
his combined disability evaluation was 40 percent.  A letter 
dated August 5, 1983, informed him that he had been awarded a 
10 percent rating for traumatic arthritis of the right knee 
and a 0 percent rating for scars, status post removal of 
sebaceous cysts, back of neck and buttocks, well-healed, non-
tender.  

Bruce v. West, 11 Vet. App. 405, 408 (1998) involved a 
situation in which service connection was granted and 
confirmed in 1946 and 1949 decisions.  The Court noted that 
both of the RO decisions listed "hearing" and "otomycosis" 
on the same line, thereby suggesting that the veteran's 
hearing condition could be part of the service-connected 
disability that was assigned a noncompensable rating.  
Subsequent notification letters mentioned that the veteran 
had been granted service connection for a hearing condition, 
thereby creating confusion as to whether the RO had granted 
service connection for otomycosis, for hearing loss, or for 
both conditions.  The Court held that these inconsistent 
records did not constitute a mere clerical error but rather 
created a true ambiguity as to whether the veteran had been 
service-connected for a hearing condition in 1946 and 1946.  

Lozano v. Derwinski, 1 Vet. App. 184 (1991), involved a 
situation in which the RO denied service connection for 
malaria and hearing loss; however, the notice to the 
appellant listed deafness and malaria under the printed item 
that indicated the disabilities were service-connected but 
less than 10 percent disabling, rather than under the item 
that indicated that these disabilities were not service 
connected.  The Court held that this was a clerical error, 
and that a clerical error cannot be relied upon to invoke an 
estoppel against the United States for monetary payments.  
The Court further observed that an inconsistent statement on 
this or any other form cannot contradict the rating decision.  

The situation in this case is much closer to that in Lozano 
than to that in Bruce.  In Lozano, there was a clerical error 
in the notice that made the notice inconsistent with the 
rating decision.  In Bruce, there was an ambiguity within the 
rating decision itself.  Moreover, in the instant case the 
veteran was sent two notices of the rating decision - one 
which was correct, and the other which listed the incorrect 
rating assigned for the scars, although the combined rating 
was listed correctly.  The Board concludes that the 10 
percent rating for scars inadvertently indicated on the July 
1983 notification letter was not sufficient to confer 
entitlement, inasmuch as it was merely a clerical error and 
not a true ambiguity as to the rating assigned for the scars, 
which in all other documents has been identified as a 
noncompensable rating. 


2.  Entitlement to a compensable rating for scars.  

The veteran has presented a well-grounded claim for a higher 
disability evaluation for his service-connected scars within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).  I am also satisfied that all appropriate 
development has been accomplished and that VA has no further 
duty to assist the veteran.  All relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for scars from surgical removal of sebaceous cysts from the 
back of the neck and the buttocks in a July 1983 rating 
decision.  A noncompensable rating was assigned, based on the 
clinical evidence in the veteran's service medical records 
and the January 1983 VA examination report.  

The report of the January 1983 examination indicates that the 
veteran had a history of recurrence of the cysts, which had 
to be removed several times.  At the time of the examination, 
the skin showed multiple, very small, well-healed scars on 
the back of the neck.  There was no evidence of recurrence of 
sebaceous cysts.  The impression was that the sebaceous cysts 
"have been cared for in the past and are not currently a 
problem."

The veteran contends that the condition is recurrent.  As 
noted on the report of the August 1986 VA examination, the 
veteran complained that the cyst on the back of the neck, 
which VA stated was well healed, had been bleeding and 
itching.  However, his skin was not then evaluated.  VA skin 
examination conducted during general medical evaluation in 
March 1993 did not reveal any recurrence.  

A noncompensable evaluation is granted for slight 
disfigurement for scars locate on the head, face, or neck.  
38 C.F.R. § 4.118, Code 7800.  The next higher evaluation 
requires moderate disfigurement.  This is not shown.  
Likewise, here there is no indication that the scars are 
poorly nourished, ulcerated, tender or painful on objective 
demonstration or productive of limitation of function in the 
affected part.  See 38 C.F.R. § 4.118, Codes 7803, 7804, and 
7805.  In essence, the scars are currently asymptomatic.  In 
view of the foregoing, the preponderance of the evidence is 
against a compensable evaluation for scars, status post 
removal of sebaceous cysts of the back of the neck and 
buttocks.  The Board has considered whether a "staged" 
rating is appropriate.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The record, however, does not support 
assigning different percentage disability ratings during the 
period in question.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required treatment for these cysts or residual scars 
since his military service and there has been no objective 
evidence thereafter of a recurrence of this condition.  
Likewise, as noted above, the scars are currently 
asymptomatic.  In view of the foregoing, there is no basis 
for consideration of an extraschedular rating.  

In addition, I note that Fenderson v. West, 12 Vet. App. 119 
(1999) held, in part, that the RO never issued a SOC 
concerning an appeal from the initial assignment of a 
disability evaluation, as the RO had characterized the issue 
in the statement of the case as one of entitlement to an 
increased evaluation.  Fenderson involved a situation in 
which the Board had concluded that the appeal as to that 
issue was not properly before it, on the basis that a 
substantive appeal had not been filed.  The veteran's case 
differs from Fenderson in that the appellant did file a 
timely substantive appeal concerning the initial rating to be 
assigned for the back disability.  Moreover, the October 1999 
SOC did not phrase the issue as one of entitlement to an 
increased rating.  

3.  Entitlement to an effective date earlier than August 30, 
1991 for the award TDIU.  

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of the receipt of the 
informal claim.  When a claim has been filed which meets the 
requirements of § 3.151, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155.  A 
report of examination or hospitalization will be accepted as 
an informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  
38 C.F.R. § 3.157.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits:  (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
(3) State and other institutions. When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by VA of examination reports, clinical records, and 
transcripts of records will be accepted as the date of 
receipt of a claim if received from State, county, municipal, 
recognized private institutions, or other Government 
hospitals (except those described in 38 C.F.R. 
§ 3.157(b)(1)).  These records must be authenticated by an 
appropriate official of the institution.  Benefits will be 
granted if the records are adequate for rating purposes; 
otherwise findings will be verified by official examination.  
Reports received from private institutions not listed by the 
American Hospital Association must be certified by the Chief 
Medical Officer of the Department of Veterans Affairs or 
physician designee.  38 C.F.R. § 3.157.

Thus, the initial inquiry relates to ascertaining the date of 
the reopened claim.  In this case, former entitlement to TDIU 
was terminated by an August 1981 rating with the reduction of 
the disability rating for post phlebitic syndrome from 60 to 
30 percent.  This determination was affirmed by a June 1982 
Board decision.  The Board continued to deny claims for TDIU 
in November 1985 and February 1988.  

The veteran filed a new claim for TDIU on August 30, 1991.  
This benefit was granted in an October 1994 rating decision.  
This award was based on information gathered from private and 
VA treatment records dated from August 1991.  The RO assigned 
an effective date of August 30, 1991.  The veteran contends 
that he is entitled to an earlier effective date.  Although 
the veteran argues that entitlement arose at an earlier date, 
he is advised that because the date of the reopened claim is 
later than the date of entitlement, the law does not afford 
him an effective date earlier than the date of the reopened 
claim, unless he can demonstrate that he filed an informal 
claim within one year prior to the submission of a formal 
claim for TDIU.  No correspondence that could be interpreted 
as an informal claim for TDIU was received from the veteran 
between the notice of the last final denial in 1988 and the 
August 1991 claim.  Likewise, no clinical record has 
indicated the specific benefit sought or a reasonable 
probability of entitlement to benefits.  For example, I note 
that the August 19, 1991, private medical statement is to the 
effect that the veteran was permanently and totally disabled, 
but indicates that total disability is due to both service-
connected and nonservice-connected factors.  

Under the specific facts of the veteran's case, there is no 
informal claim that would provide a basis for the assignment 
of an effective date prior to the August 1991, the date of 
the veteran's reopened claim.  Consequently, the veteran's 
claim for an effective date earlier than has no legal merit 
or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).   


ORDER

A higher (compensable) rating for scars from surgical removal 
of sebaceous cyst of the back of the neck and the buttocks is 
denied.  

An effective date earlier than August 30, 1991 for the award 
of TDIU is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

